Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County, and files 6 typewritten or 19 mimeographed copies thereof, together with the original record with this court on or 'before May 26, 1960, with notice of argument for June 7, 1960. The stay contained in the order to show cause dated March 7, 1960 is continued upon the conditions set forth therein, pending *926determination of the appeal, on the further condition that the appeal is argued or submitted on June 7, 1960. The order of this court entered April 5, 1960 is modified accordingly. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.